
	
		I
		111th CONGRESS
		1st Session
		H. R. 158
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Obey (for
			 himself, Ms. DeLauro,
			 Mr. Frank of Massachusetts,
			 Mr. Israel,
			 Mr. Stark, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committees on Ways and
			 Means and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  provide for expenditure limitations and public financing for House of
		  Representatives general elections, and for other purposes.
	
	
		1.Short title; finding
			(a)Short
			 titleThis Act may be cited as the Let the People Decide
			 Clean Campaign Act.
			(b)FindingThe Congress finds that the existing system
			 of private political contributions has become a fundamental threat to the
			 integrity of the national election process, has undermined public confidence in
			 the legitimacy of that election process, and that the provisions contained in
			 this Act are necessary to prevent the corruption of the public’s faith in the
			 Nation’s system of governance.
			IExpenditure
			 limitations and public financing for House of Representatives general
			 elections
			101.Expenditure
			 Limitations and Public Financing of House General Elections
				(a)Expenditure
			 Limitations and Public FinancingThe Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following new title:
					
						VExpenditure
				limitations and public financing for House of Representatives general
				elections
							501.Limitation on
				expenditures in House of Representatives general electionsA candidate in a House of Representatives
				general election may not make expenditures other than as provided in this
				title.
							502.Sources of
				amounts for expenditures by candidates in House of Representatives general
				electionsThe only sources of
				amounts for expenditures by candidates in House of Representatives general
				elections shall be—
								(1)the Grassroots Good
				Citizenship Fund under section 506; and
								(2)additional amounts
				from State and national party committees under section 507.
								503.District
				limitation on expenditures by major party candidates
								(a)In
				generalExcept as provided in sections 505 and 507, the maximum
				amounts of expenditures by major party candidates in House of Representatives
				general elections shall be based on the median household income of the
				districts involved, as provided for in subsections (b) and (c).
								(b)Maximum for
				wealthiest districtIn the congressional district with the
				highest median household income, maximum combined expenditures for all major
				party candidates with respect to a House of Representatives general election
				shall be a total of $2,000,000.
								(c)Maximum for other
				districtsIn each congressional district, other than the district
				referred to in subsection (b), the maximum combined expenditures for all major
				party candidates with respect to a House of Representatives general election
				shall be an amount equal to—
									(1)the maximum amount
				referred to in subsection (b), less
									(2)the amount equal
				to—
										(A)2/3
				of the percentage difference between the median household income of the
				district involved and the median household income of the district referred to
				in subsection (b), times
										(B)the maximum amount
				referred to in subsection (b).
										(d)Allocation
									(1)In
				generalThe maximum
				expenditure for a major party candidate in a congressional district shall bear
				the same ratio to the maximum amount under subsection (b) or (c), as
				applicable, as the total popular vote in the same precincts in which the
				general election will be held for candidates of the party in all House of
				Representatives general elections occurring during the period described in
				paragraph (3) bears to the total popular vote in such precincts for candidates
				of all major parties in all such elections, except that in determining the
				total popular vote in such precincts for candidates of any party in elections
				occurring during the period described in paragraph (3), votes cast in any House
				of Representatives general election for which there were fewer than 2 major
				party candidates shall not be taken into account.
									(2)Exception for
				districts with no contested electionsIf, during the period described in
				paragraph (3), no House of Representatives general election for which there
				were at least 2 major party candidates was held in any of the same precincts in
				which the general election will be held, the maximum expenditure for a major
				party candidate in the district shall bear the same ratio to the maximum amount
				under subsection (b) or (c), as applicable, as the total popular vote in all
				such precincts for candidates of the party in all elections for the office of
				Senator occurring during the period described in paragraph (3) bears to the
				total popular vote in all such precincts for candidates of all major parties in
				all such elections.
									(3)Period
				describedWith respect to a House of Representatives general
				election in a congressional district, the period described in this paragraph is
				the period beginning on the date of the third most recent House of
				Representatives general election held in the district and ending on the day
				before the date of the election.
									504.District
				limitation on expenditures by third party and independent candidates
								(a)In
				generalExcept as provided in sections 505 and 507, the maximum
				amounts of expenditures by third party and independent candidates in House of
				Representatives general elections shall be the amount allocated under
				subsection (b).
								(b)AllocationThe
				maximum expenditure for a third party or independent candidate in a
				congressional district shall be the greater of the following amounts:
									(1)The amount that
				bears the same ratio to the maximum amount under subsection (b) or (c) of
				section 503, as applicable, as the total popular vote in the district for
				candidates of the third party or for all independent candidates (as the case
				may be) in House of Representatives general elections bears to the total
				popular vote for all candidates in elections held during the period described
				in section 503(d)(3).
									(2)The amount that bears the same ratio to the
				maximum amount under subsection (b) or (c) of section 503, as applicable, as
				the total popular vote in the State involved for candidates of the third party
				or for all independent candidates (as the case may be) in elections for Federal
				office other than Presidential elections bears to the total popular vote for
				all candidates in elections held during the period described in section
				503(d)(3).
									(3)The amount that bears the same ratio to the
				maximum amount under subsection (b) or (c) of section 503, as applicable, as
				the total popular vote in the State involved for candidates of the third party
				or for all independent candidates (as the case may be) in Presidential
				elections bears to the total popular vote for all candidates in Presidential
				elections held during the period described in section 503(d)(3).
									505.Permitting
				Additional Expenditures By Certain Eligible Candidates
								(a)Additional
				Expenditures
									(1)In
				generalThe maximum amount calculated under section 503 or 504
				for any eligible candidate described in paragraph (2) shall be increased in
				accordance with subsection (b).
									(2)Eligible
				candidate described
										(A)In
				generalIn this section, an eligible candidate is
				a major party, third party, or independent candidate in a House of
				Representatives general election who presents to the Commission petitions
				containing the signatures of individuals eligible to vote in the election (as
				verified by the Commission), except that the highest funded candidate in the
				election may not be an eligible candidate for purposes of this section.
										(B)Prohibiting use
				of paid signature collectorsThe Commission may not verify a
				signature presented under this section if any person received a direct or
				indirect payment to collect the signature.
										(3)Highest funded
				candidate describedIn this section, the highest funded
				candidate is, with respect to an election, the major party, third
				party, or independent candidate who is permitted to make the greatest maximum
				amount of expenditures under this title, as calculated under either section 503
				or 504 (but excluding any increase in the amount under this section and any
				additional amount permitted under section 507).
									(b)Determination of
				Amount of Increase in Maximum Expenditure Amount
									(1)DeterminationThe
				increase in the maximum amount for an eligible candidate in a House of
				Representatives general election provided under this section shall be
				determined as follows:
										(A)If the number of signatures presented by
				the candidate to the Commission under subsection (a)(2) is equal to or greater
				than 20% of the total number of votes cast in the most recent comparable
				election in the same precincts in which the House of Representatives general
				election is held (as verified by the Commission), the maximum amount for the
				candidate shall be increased by an amount equal to the difference
				between—
											(i)the maximum amount
				of expenditures which the highest funded candidate in the election is permitted
				to make under this title, as calculated under either section 503 or 504 (but
				excluding any additional amount permitted under section 507); and
											(ii)the maximum amount of expenditures which
				the candidate is permitted to make under this title, as calculated under either
				section 503 or 504 (but excluding any increase in the amount under this section
				and any additional amount permitted under section 507).
											(B)If, in the case of a third party or
				independent candidate, the number of signatures presented by the candidate to
				the Commission under subsection (a)(2) is equal to or greater than 10% of the
				total number of votes cast in the most recent comparable election in the same
				precincts in which the House of Representatives general election is held (as
				verified by the Commission) and less than 20% of such total number of votes,
				the maximum amount for the candidate shall be increased by an amount equal to
				the difference between—
											(i)50
				percent of the maximum amount of expenditures which the highest funded
				candidate in the election is permitted to make under this title, as calculated
				under either section 503 or 504 (but excluding any additional amount permitted
				under section 507); and
											(ii)the maximum amount of expenditures which
				the candidate is permitted to make under this title, as calculated under either
				section 503 or 504 (but excluding any increase in the amount under this section
				and any additional amount permitted under section 507).
											(C)If the number of
				signatures presented by the candidate to the Commission under subsection (a)(2)
				is less than 10% (or, in the case of a major party candidate, less than 20%) of
				the total number of votes cast in the most recent comparable election in the
				same precincts in which the House of Representatives general election is held
				(as verified by the Commission), there shall be no increase in the maximum
				amount provided under this section.
										(2)Most recent
				comparable election definedIn this subsection, the term
				most recent comparable election means, with respect to a House of
				Representatives general election—
										(A)in the case of a
				regularly scheduled election held in a year in which a Presidential election is
				held, the most recent regularly scheduled election held in a year in which a
				Presidential election was held;
										(B)in the case of a
				regularly scheduled election held in a year in which a Presidential election is
				not held, the most recent regularly scheduled election held in a year in which
				a Presidential election is not held; and
										(C)in the case of a
				special election, the most recent House of Representatives general election
				held in the same precincts in which the election is held which the Commission
				considers appropriate for purposes of this section.
										506.Grassroots Good
				Citizenship Fund
								(a)Creation of
				fundThere is established in the Treasury a trust fund to be
				known as the Grassroots Good Citizenship Fund, consisting of
				such amounts as may be credited to such fund as provided in this
				section.
								(b)District
				accountsThere shall be established within the Grassroots Good
				Citizenship Fund an account for each congressional district. The accounts so
				established shall be administered by the Commission for the purpose of
				distributing amounts under this title.
								(c)Payments to
				candidatesSubject to subsection (d), the Commission shall pay to
				each candidate from the Grassroots Good Citizenship Fund the maximum amount
				calculated for such candidate under section 503 or 504 and any additional
				amount calculated for the candidate under section 505.
								(d)Insufficient
				amountsIf, as determined by the Commission, there are
				insufficient amounts in the Grassroots Good Citizenship Fund for payments under
				subsection (c), the Commission may reduce payments to candidates so that each
				candidate receives a pro rata portion of the amounts that are available.
								(e)Transfers to
				fundThere are hereby credited to the Grassroots Good Citizenship
				Fund amounts equivalent to the amounts designated under section 6097 of the
				Internal Revenue Code of 1986.
								(f)ExpendituresAmounts
				in the Grassroots Good Citizenship Fund shall be available for the purpose of
				providing amounts for expenditure by candidates in House of Representatives
				general elections in accordance with this title.
								507.Additional
				amounts from State and national party committees
								(a)ContributionsIn
				addition to amounts made available under section 503 or 504 and the additional
				amounts made available under section 505, in the case of a candidate in a House
				of Representatives general election who is the candidate of a political party,
				the State and national committees of that political party may make
				contributions to the candidate totaling not more than 5 percent of the maximum
				expenditure applicable to the candidate (as calculated under section 503 or
				section 504 and including any additional amount provided under section
				505).
								(b)ExpendituresA
				House of Representatives candidate who is the candidate of a political party
				may make expenditures of the amounts received under subsection (a).
								508.Public service
				announcements
								(a)In
				generalBeginning on January 15, and continuing through April 15
				of each year, the Commission shall carry out a program, utilizing broadcast
				announcements and other appropriate means, to inform the public of the
				existence and purpose of the Grassroots Good Citizenship Fund and the role that
				individual citizens can play in the election process by voluntarily
				contributing to the fund. The announcements shall be broadcast during prime
				time viewing hours in 30-second advertising segments equivalent to 200 gross
				rating points per network per week. The Commission shall ensure that the
				maximum number of taxpayers shall be exposed to these announcements. Television
				networks, as defined by the Federal Communications Commission, shall provide
				the broadcast time under this section as part of their obligations in the
				public interest under the Communications Act of
				1934. The Federal Election Commission shall encourage broadcast
				outlets other than the above mentioned television networks including radio to
				provide similar announcements.
								(b)Gross rating
				pointThe term gross rating point is a measure of
				the total gross weight delivered. It is the sum of the ratings for individual
				programs. Since a household rating period is 1 percent of the coverage base,
				200 gross rating points means 2 messages a week per average household.
								509.Aggregation of
				Candidates and Authorized CommitteesFor purposes of applying the restrictions
				and limitations of this title—
								(1)expenditures made
				by any authorized committee of a candidate shall be considered to be made by
				the candidate; and
								(2)contributions made
				to any authorized committee of a candidate shall be considered to be made to
				the candidate.
								510.DefinitionsAs used in this title—
								(1)the term
				House of Representatives candidate means a candidate for the
				office of Representative in, or Delegate or Resident Commissioner to, the
				Congress;
								(2)the term
				median household income means, with respect to a congressional
				district, the median household income of that district, as determined by the
				Commission, using the most current data from the Bureau of the Census;
								(3)the term
				major party means, with respect to a House of Representatives
				general election—
									(A)a political party whose House of
				Representatives candidate in the preceding general election received, as the
				candidate of such party, 25 percent or more of the total number of popular
				votes received by all candidates for such office in the same precincts in which
				the general election will be held, or
									(B)a political party whose candidates in all
				elections for Federal office and all elections for the chief executive of the
				State involved occurring during the period described in section 503(d)(3)
				received 25 percent or more of the total number of popular votes received by
				all candidates in the same precincts in which the general election will be held
				in all such elections occurring during such period;
									(4)the term
				third party means, with respect to a House of Representatives
				general election, a political party which is not a major party;
								(5)the term independent candidate
				means, with respect to a House of Representatives general election, a House of
				Representatives candidate who is not the candidate of a major party or a third
				party, except that any such candidate who, in the preceding general election,
				received 25 percent or greater of the total number of popular votes received by
				all candidates for such office in the same precincts in which the general
				election will be held, shall be treated for purposes of this title as a major
				party candidate; and
								(6)the term
				House of Representatives general election means a general election
				for the office of Representative in, or Delegate or Resident Commissioner to,
				the
				Congress.
								.
				(b)Indexing of
			 Amounts
					(1)In
			 generalSection 315(c) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(c)) is amended—
						(A)in paragraph
			 (1)(B)(i), by striking or (h) and inserting or (h), or by
			 title V,; and
						(B)in paragraph
			 (1)(C), by striking and (h) and inserting and (h), and
			 under title V,.
						(2)Base
			 yearSection 315(c)(2)(B) of such Act (2 U.S.C. 441a(c)(2)(B)) is
			 amended—
						(A)in clause (i), by
			 striking and at the end;
						(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following new clause:
							
								(iii)for purposes of
				title V, calendar year
				2012.
								.
						IIAmendments to
			 Internal Revenue Code of 1986
			201.Designation of
			 overpayments and contributions for Grassroots Good Citizenship Fund
				(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to returns and records) is amended by adding at the end the
			 following:
					
						IXDesignation of
				overpayments and contributions for Grassroots Good Citizenship Fund
							
								Sec. 6097. Designation of overpayments
				  for Grassroots Good Citizenship Fund.
							
							6097.Designation of
				overpayments for Grassroots Good Citizenship Fund
								(a)In
				generalWith respect to each taxpayer’s return for the taxable
				year of the tax imposed by chapter 1, such taxpayer may designate that—
									(1)an amount that is
				not less than $1 of any overpayment of tax for such taxable year, and
									(2)any contribution
				which the taxpayer includes with such return,
									shall be
				paid over to the Grassroots Good Citizenship Fund under section 506 of the
				Federal Election Campaign Act of 1971.(b)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year only at the time of filing the return of tax
				imposed by chapter 1 for such taxable year. Such designation shall be made on
				the first page of the return.
								(c)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as being
				refunded to the taxpayer as of the last date prescribed for filing the return
				of tax imposed by chapter 1 (determined without regard to extensions) or, if
				later, the date the return is
				filed.
								.
				(b)Clerical
			 amendmentThe table of parts for such subchapter A is amended by
			 adding at the end thereof the following new item:
					
						
							Part IX. designation of overpayments and
				contributions for certain purposes relating to House of Representatives
				elections
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				202.Increase in
			 corporate income tax on taxable income above $10,000,000
				(a)In
			 generalSubparagraph (D) of section 11(b)(1) of the Internal
			 Revenue Code of 1986 is amended by striking 35 percent and
			 inserting 35.1 percent.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2012.
				(c)Use of amounts
			 receivedAmounts received by reason of the amendment made by
			 subsection (a) shall be paid over to the Grassroots Good Citizenship Fund under
			 section 506 of the Federal Election Campaign Act
			 of 1971.
				IIIIndependent
			 expenditures
			301.Ban on
			 independent expenditures in House of Representatives electionsSection 315 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a) is amended by adding at the end the following new
			 subsection;
				
					(k)No person may make
				any independent expenditure with respect to an election for the office of
				Representative in, or Delegate or Resident Commissioner to, the
				Congress.
					.
			302.Ban use of
			 nonfederal funds for certain disbursementsTitle III of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the
			 following new section:
				
					325.ban on use of nonfederal funds for certain
		  disbursementsNo person may make any disbursement in
				connection with a campaign for an election for the office of Representative in,
				or Delegate or Resident Commissioner to, the Congress, or any disbursement in
				connection with any public communication made for purposes of supporting,
				opposing, attacking, promoting, or mentioning a candidate in such an election,
				unless the funds used for the disbursement are subject to the limitations,
				prohibitions, and reporting requirements of this
				Act.
					.
			IVProvisions
			 relating to House of Representatives primary elections
			401.Limitation on
			 expenditures in House of Representatives elections other than general
			 electionsSection 315 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a), as amended by section 301, is further amended by adding at the
			 end the following new subsection:
				
					(l)(1)The maximum expenditures
				for a candidate for the office of Representative in, or Delegate or Resident
				Commissioner to, the Congress in any election other than a general election may
				not exceed 1/3 of the maximum applicable to the candidate
				in a general election under title V.
						(2)For purposes of limitations under
				this Act, any expenditure by a candidate referred to in paragraph (1),
				including an expenditure for the preparation, production, or presentation of
				communications through electronic media or in written form, shall, regardless
				of when the expenditure is made, be attributed to the appropriate general
				election, unless such expenditure is made solely for an election other than a
				general
				election.
						.
			VConsideration of
			 constitutional amendment
			501.Expedited
			 consideration of constitutional amendment
				(a)In
			 generalIf any provision of this Act or any amendment made by
			 this Act is found unconstitutional by the Supreme Court, the provisions of
			 section 2908 (other than subsection (a)) of the Defense Base Closure and
			 Realignment Act of 1990 shall apply to the consideration of a joint resolution
			 described in section 502 in the same manner as such provisions apply to a joint
			 resolution described in section 2908(a) of such Act.
				(b)Special
			 RulesFor purposes of applying subsection (a) with respect to
			 such provisions, the following rules shall apply:
					(1)Any reference to
			 the Committee on Armed Services of the House of Representatives shall be deemed
			 a reference to the Committee on the Judiciary of the House of Representatives
			 and any reference to the Committee on Armed Services of the Senate shall be
			 deemed a reference to the Committee on the Judiciary of the Senate.
					(2)Any reference to
			 the date on which the President transmits a report shall be deemed a reference
			 to the date on which the Supreme Court finds a provision of this Act or an
			 amendment made by this Act unconstitutional.
					502.Constitutional
			 amendment describedFor
			 purposes of section 501, a joint resolution described in this section is a
			 joint resolution proposing the following text as an amendment to the
			 Constitution of the United States:
				
					 —
						1.Congress may provide for reasonable
				restrictions on contributions, expenditures, and other disbursements in
				campaigns for election for Federal office as necessary to protect the integrity
				of the electoral process.
						2.Congress shall have power to enforce this
				article by appropriate legislation. No legislation enacted to enforce this
				article shall apply with respect to any election held after the last day of the
				year of the fourth Presidential election held after the date of the enactment
				of the legislation, unless the period in which such legislation is in effect is
				extended by an Act of Congress which is signed into law by the
				President.
						.
			VIGeneral Effective
			 Date; Sunset
			601.General
			 Effective Date; SunsetThis
			 Act and the amendments made by this Act—
				(1)except as
			 otherwise specifically provided, shall take effect January 1, 2013; and
				(2)shall remain in
			 effect until December 31, 2026.
				
